           Case 1:20-cv-05524-VEC Document 12 Filed 12/07/20 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 12/7/2020
 ------------------------------------------------------------ X
 DILENIA PAGUADA, on behalf of herself and                    :
 all others similarly situated,                               :
                                                              :
                                              Plaintiff,      :   20-CV-5524 (VEC)
                                                              :
                            -against-                         :       ORDER
                                                              :
 WAGAN CORPORATION,                                           :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on November 11, 2020, the Court issued an order instructing Plaintiff’s

counsel to apply for a default judgment not later than December 11, 2020, if Defendant failed to

appear by November 20, 2020 (Dkt. 10);

        WHEREAS the Court ordered that Plaintiff serve the Court’s November 11, 2020 Order

on Defendant not later than November 16, 2020, and file proof of service on the docket not later

than November 18, 2020 (Dkt. 10);

        WHEREAS on November 25, 2020, after Plaintiff failed to file proof of service on the

docket, the Court ordered Plaintiff to show cause why this case should not be dismissed for

failure to comply with the Court’s orders pursuant to Federal Rule of Civil Procedure 41(b) (Dkt.

11); and

        WHEREAS as of the date of this Order, Plaintiff has failed to respond or otherwise show

cause why this case should not be dismissed;
          Case 1:20-cv-05524-VEC Document 12 Filed 12/07/20 Page 2 of 2




        IT IS HEREBY ORDERED that this case is dismissed with prejudice pursuant to Fed. R.

Civ. P. 41(b). The Clerk of Court is respectfully requested to terminate all open motions and to

close this case.



SO ORDERED.
                                                    _________________________________
Date: December 7, 2020                                    VALERIE CAPRONI
      New York, NY                                      United States District Judge




                                                2
